Crockett, J., expressed his concurrence in the following opinion:
I concur in the judgment and in the opinion of Justice Sanderson, to the effect that the entry by the plaintiff under the deed from Gove, did not give him the constructive possession of any laud outside of the enclosure of the small tract occupied by Gove. But, in my opinion, the rule should be carried further. If the land conveyed is known to the parties to the conveyance, to be a part of the public domain to which the grantor has no title or color of title, an entry under the deed, in my opinion, can give the constructive possession of no portion of the land. The vendee succeeds only to the actual possession of his vendor. It may be that the rule thus broadly stated is, to some extent, in conflict with *676the cases of Hicks v. Coleman (25 Cal. 122), and Ayres v. Bensley (32 Cal. 620), and other subsequent cases; but, if so, it appears to me that considerations of public policy demand that we should return to the true rule, and limit it to cases wherein the vendee enters in good faith, under his deed, believing that by the deed he has acquired a title, either legal or equitable, to the land conveyed. If he knows, when he takes the deed, that his vendor has neither title nor color of title, I am unable to perceive' on what reasonable theory it-could be held, in such a ease, that the entry under the deed' could give the constructive possession of any land whatsoever.
Sprague, J., expressed no opinion.